78 U.S. 682 (____)
11 Wall. 682
LEGAL TENDER CASES.
Supreme Court of United States.

Mr. Akerman, Attorney-General, in the affirmative, and by Mr. Clarkson N. Potter on the other side.
The CHIEF JUSTICE, with Associate Justices NELSON, CLIFFORD, and FIELD, dissented from the majority of the court, upon both propositions and the result, holding that the act of Congress, so far as applicable to contracts made before its passage, was repugnant to the Constitution and void; and also, that it was repugnant to the Constitution and void, so far as applicable to contracts made since its passage.
No opinion of the court nor any reasons for dissent were now given. It was stated, however, that they would be read hereafter, before the close of the term. The case, along with a few others crowded for want of space from this volume, will be reported in a subsequent one.